 In the Matter of ACME BREWING COMPANY,AZTEC BREWING COMPANY,GRACE BROS. BREWING COMPANY, LTD., Los ANGELES BREWING COM-PANY,MAZER BREWING COMPANY,RAINIER BREWINGCOMPANY,STEWARD MCKEE & COMPANY,BOHEMIAN DISTRIBUTING COMPANY,EMPLOYERSandINTERNATIONALUNIONOF UNITED BREWERY,FLOUR,CEREAL AND SOFT DRINK WORKERS OF AMERICA,C. I. 0., PETITIONERCases Nos. f1-R-3564through 01-R-3570 and 21-R-3697SUPPLEMENTAL DECISIONANDORDERJune 16, 1947On March 27, 1947, pursuant to a Decision and Direction of Electionissued by the Board on February 28, 1947 (72 N. L. R. B. 1005), anelection by secret ballot was conducted under the direction and super-vision of the Regional Director for the Twenty-first Region (LosAngeles, California), among the employees in the unit found appro-priate in said Decision.Upon the conclusion of the election, a Tally ofBallots was furnished the parties in accordance with the Rules andRegulations of the Board.The Tally indicates that of the approximately 1375 eligible voters,1000 cast valid votes, of which 182 were for the Petitioner, 817 were forthe Intervenor, and 1 was against the participating labor organization.In addition, 308 ballots were challenged and impounded, and 2 weredeclared void.On April 1, 1947, the Petitioner filed Objections to Conduct Af-fecting the Results of the Election, alleging in substance that betweenFebruary 28, 1947, and March 25, 1947, the Employers executed awritten contract with the Intervenor, to take effect April 1, 1947; thatabout March 25, 1947, 2 days before the election, printed copies of thiscontract were circulated in the various plants during working hoursby officers and shop stewards of the Intervenor; that the contract con-ferred valuable benefits to the Intervenor and its members not enjoyedunder their prior agreement, which was to expire April 1, 1.947.ThePetitioner accordingly requested that the election be set aside.74 N. L.R. B., No. 31.146 ACME BREWING COMPANY147On April 30,1947,following an investigation,the Regional Directorissued a Report on Objections,in which he found that the Objectionsraised substantial and material issues with respect to the election.TheRegional Director,in his investigation,found that on or about March22, 1947, the Employers and the Intervenor executed a contract,effec-tive April1, 1947,to supplant an existing contract between the partieswhich was not to expire until May1, 1947,and that the new contractcalled for a higher wage scale,more liberal vacation allowances, paidholidays, and various improvements in working conditions.The Re-gional Director also found that on March 25 and 26, 1947, representa-tives of the Intervenor distributed copies of the new contract to theemployees of the various Employers during working hours._Thereupon, the Intervenor duly filed Exceptions to Report on Ob-jections, in which it alleged that the California brewing industry, priorto April 1, 1947, was covered by two master agreements, one coveringthe Northern California breweries, and the other covering the SouthernCalifornia breweries; that in December 1946 the first step was takentoward a single contract by the negotiation of a uniform wage increasein Northern and Southern California, and at thesame time it wasagreed *that, in order to write a single agreement for the entire State,the Northern California agreement be extended 1 month to March 31,1947, and the Southern California agreement be opened 1 month early,on March 31, 1947.The Exceptions further alleged that the negotia-tions continued until March 22, 1947, at which time the agreementeffectiveApril 1, 1947, was executed, covering the entire State ofCalifornia, which did not grant a wage increase, inasmuch as the wagerate set in the December 1946 agreement was carried over into the con-tract of April 1, 1947.. The Intervenor contends, in its Exceptions,that the Petitioner knew, in January 1947, of the wage increase, andthat the Petitioner knew, prior to the election, of the new contract andthe negotiations preceding its execution, but did nothing about it.The California State Brewers Institute, on its own behalf and onbehalf of its member companies, the Employers herein, filed a State-ment Concerning Report of Acting Regional Director on Objectionsto Election, in which it alleges that the contract executed March 22,1947, supplanted two other contracts, one for Northern Californiawhich had already expired, and one for Southern California, whichwas not to expire until May 1, 1947; and that the new contract wasmade only after long negotiations and after an agreement betweenthe Employers and the Intervenor to consolidate the two Californiacontracts made long before March 22, 1947.The Statement furthercontends that the execution of the new contract was in accordance withnormal practice, and the Employers did not fail to adhere to a policy ofstrict neutrality. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT 1A. Chronology of EventsOn February 28, 1947, the Board issued a Decision and =Directionof Election in this matter, providing that an election be held amongthe employees of the Employers to determine whether they desired tobe represented for the purposes of collective bargaining by the Peti-tioner, the Intervenor, or neither of these labor organizations..There-after, on March 11, 1947, the Regional Director, at a conference heldamong all parties concerned, set the election for March 27, 1947.On or about March 22, 1947, the Employers and the Intervenorexecuted a contract, to take effect April 1, 1947, supplanting a previouscontract between the parties which was not to expire until May 1, 1947.The new contract provided for substantial benefits to the employeeswhich were not enjoyed by them under the previous agreement, in-cluding more liberal vacation allowances, paid holidays, and variousimprovements in working conditions.2 It was executed after a seriesof negotiations which commenced in December 1946, and supplanteda contract between the Northern California breweries and the. Inter-venor which had expired March 1, 1947, as well as the contract be-tween the Employers and'the Intervenor.On March 25 and 26, 1947,copies of this new contract were distributed to the employees of theEmployers, during working hours, by representatives of the Inter-venor.The Petitioner knew of the execution of the new contract, andof the negotiations which preceded its execution, before May 27, 1947,the date of the election.B. ConclusionsOn March 22, 1947, 5 days before an election was to be held pursuantto the Board's Direction of February 28, 1947, the Employers and theIntervenor executed a new contract, accelerating their old contract bya month. In addition, on March 25 and 26, 1947, 2 and 1 days, re-spectively, before the election, copies of this new contract, which con-tained many benefits for the employees not embodied in the previouscontract between the parties, were distributed by representatives ofthe Intervenor, during working hours, to the employees of the variousEmployers.1The findings made herein are based on the Regional Director's Report, the Intervenor'sExceptions,and the Employers'Statement.For the purposes of this proceeding only, weare assuming the truth of all allegations in the Intervenor's Exceptions and the Employers'Statement,obviating, in this manner,the need for a hearing to resolve any issues of fact,and placing the Intervenor and the Employers in their best possible position.3Although the Regional Director found, in his investigation,that the new contract alsocontained a wage increase,we shall, as previously noted, accept the Employers'and Inter-venor's allegation that the increase had been negotiated and put into effect in December1946, and was restated in the new contract. ACME BREWING COMPANY149In our opinion, these events on the eve of an election were calculatedto influence the employees' actions with respect to the choice of theirbargaining agent.3Whether or not the Employers permitted the dis-tribution of the contract during working hours, and just prior to theelection date, is immaterial here, for the Regional Director's Reporton Objections finds, and neither the Intervenor nor the Employersdeny, that the distribution occurred.Nor are we concerned by thePetitioner's knowledge, prior to the election, of the execution of thenew contract, for the distribution of the contract 1 and 2 days priorto the election in itself influenced the free choice of the employees,and made known to the employees various benefits which were to beginon April 1, 1947.At that late date the Petitioner had no choice butto let events run their course and file timely objections after theelection.Under all the circumstances, we find that the election results maywell not have truly represented the employees' free choice and nothave reflected their untrammeled wishes as to collective bargainingrepresentation.We, therefore, sustain the Petitioner's Objections toConduct Affecting the Results of the Election and shall set aside theelection held on March 27, 1947.When the Regional Director shalladvise us that the time is appropriate, we shall direct that a new elec-tion be held among the Employers' employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelationsBoard hereby vacates and sets aside the election held inthis proceeding on March 27, 1947, and the result thereof.3 SeeMatter of Roots-Connersville Blower Corp.,64 N. L. R. B. 855;Matter of S. Friederf Sons,62 N. L. R. B. 880;Matter of Wire Rope Corporation of America,Inc,62 N. L. it. B.380;Matter of Owens-IllinoisGlass Company,60 N. L. it. B. 1015. In these cases, theBoard held that announcement of wage or other benefits just before an election constitutesa sufficient interference to require the setting aside of an election.See alsoMedo PhotoSupply Corporation v. N. L.R. B., 321 U., S. 678, where the Supreme Court stated: "Theaction of employees with respect to the choice of their bargaining agents may be inducedby favors bestowed by the employer as well as by his threats or domination."